Citation Nr: 1606583	
Decision Date: 02/22/16    Archive Date: 03/01/16

DOCKET NO.  11-16 799	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a bilateral lower-extremity deep vein thrombosis (DVT) and or peripheral neuropathy.

2.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for a respiratory disorder, to include asthma and chronic bronchitis.

3.  Entitlement to service connection for hepatitis B.

4.  Entitlement to service connection for hepatitis C.

5.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

6.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Virginia A Girard-Brady, Attorney


ATTORNEY FOR THE BOARD

J. Acosta, Associate Counsel


INTRODUCTION

The Veteran had active service in the U.S. Army from September 1976 to September 1979

These matters come to the Board of Veterans' Appeals (Board) on appeal from a
September 2010 rating decision of the Department of Veterans Affairs (VA)
Regional Office (RO) in Waco Texas

In June 2014, the Board remanded the above matters for further development, which included providing VA examinations.  The Board is obligated by law to ensure that the AOJ complies with its directives; where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  See Stegall v. West, 11 Vet. App. 268 (1998).
 
A review of the record reflects that the AOJ has complied with some of the Board's remand directives, but not all.  Unfortunately, the opinions accompanying the VA examinations provided have been found inadequate and there is evidence that VA treatment records were not collected.

The issues of entitlement to service connection for a bilateral lower-extremity deep vein thrombosis (DVT) and or peripheral neuropathy, entitlement to service connection for hypertension, entitlement to service connection for a respiratory disorder, to include asthma and chronic bronchitis, entitlement to service connection for PTSD, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1. Affording the Veteran the benefit of the doubt, it is as likely as not that the Veteran's hepatitis B is related to his active service.

2.  Affording the Veteran the benefit of the doubt, it is as likely as not that the Veteran's hepatitis C is related to his active service.


CONCLUSIONS OF LAW

1.  Hepatitis B was incurred in service. 38 U.S.C.A. § 1110 § 5107(b) (West 2014); 38 C.F.R. §§ 3.1 , 3.301, 3.303 (2015).

2.  Hepatitis C was incurred in service. 38 U.S.C.A. § 1110 § 5107(b) (West 2014); 38 C.F.R. §§ 3.1 , 3.301, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA satisfied its duty to notify the Veteran pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2014), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  The VCAA requires VA to assist a claimant at the time that he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of the evidence that is necessary in substantiating their claims, and provide notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006). 
 
Since the Board is granting the Veteran's appeals for service connection for Hepatitis B and C there is no need to discuss whether the Veteran has received sufficient notice or assistance with regard to these claims, given that any error would be harmless.

Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). To establish entitlement to service-connected compensation benefits, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

In a June 29 2004 VBA Fast Letter (04-13), acknowledging that the air gun injectors used to administer vaccinations to Vietnam-era service members were a "biologically plausible" means of transmitting hepatitis.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107(b).

Merits

The Veteran contends that he contradicted hepatitis B and C from an air jet vaccine gun while in active service.  

There is no question that the Veteran has a current diagnosis of hepatitis B and C as reported in his March 2015 VA examination.  

Turning to an inservice incurrence, the Veteran's service treatment records are unremarkable for any treatment or diagnosis of a liver condition.  Service treatment records do show that the Veteran received several immunizations while in service.  The Board likewise finds that the Veteran is credible in his report that he was vaccinated by an air jet vaccination gun in service.  In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrent symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge) see also Jandreau v. Nicholson, 492 F.3d at 1377   (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").  Here, the Board finds that the Veteran is credible to report how he was immunized in service and there is no evidence to contradict the Veteran's lay statements.  Finding that the Veteran has credible reported that he was vaccinated by an air jet gun, the Board recognizes the June 29 2004 VBA Fast Letter (04-13), acknowledging that the air gun injectors used to administer vaccinations to Vietnam-era service members were a "biologically plausible" means of transmitting hepatitis.  

The Board now turns to the March 2015 VA examiner's opinion on the relationship between the Veteran current diagnosis of hepatitis B and C and his immunizations in service via air jet gun.  

The examiner opined that the "Vet was not treated for hepatitis or had any symptoms of hepatitis in his STR.  He denied that he was jaundiced.  The air jet vaccine gun is plausible way of his getting this. However, he has other risk factors, like h/o multiple sexual partners w/ STD.  The air jet injector gun is associated with hepatitis B transmission (see http://www.ncbi.nlm.nih.gov/pubmed/17879809).  Hep C has similar transmission.  The June 29, 2004, VBA Fast Letter (04-13) says that this is plausible.  However, the vet also had multiple sexual partners which is also risk factor for developing Hep C.  So the airjet gun, may have been the cause of his Hep C. This may be related to his military service, but he has other strong risk factors that make this less likely than not that this is service connected." The examiner provides no rationale for why the Veteran's multiple sexual partners is a more likely risk factor. 

The Board finds this opinion to be contradictory in that the VA examiner found that  the air jet gun theory is a plausible basis for the Veteran hepatitis, but he also found that the Veteran's multiple sexual partners may have been the cause of the hepatitis.  The Board finds that this examiner's opinion places whether the Veteran's hepatitis B and C were caused by an air jet gun into equipoise as it both supports the theory and also finds another basis for the Veteran's hepatitis.  The question of a nexus now in equipoise, the Board finds that 38 U.S.C.A. § 5107(b) is controlling and that the benefit of the doubt should be provided to the Veteran, and thus service connection for hepatitis B and C is warranted.  


ORDER

Service connection for hepatitis B is granted.

Service connection foro hepatitis C is granted.


REMAND

The Board finds that the VA examiner who conducted the VA examination in March 2015 did not address the Board's directives in providing an opinion on any of the Veteran's claims.  

DVT and/or Peripheral Vascular disease

In the Board remand, the examiner was directed to expressly address and reconcile the contemporaneous in service findings of lower extremity pain, tenderness, and swelling documented, the SSA determinations showing that his DVT has rendered him unemployable since February 1995, and the lay statements attesting to a history of "blood clots" and related peripheral vascular disease symptoms persisting since his active service. See August 2013 Appellate Brief, March 2010 Statement from D. McGee.

The examiner's opinion consisted of only this remark "Vet checked no to cramps in his legs on his discharge physical.  So his legs did not bother him.  He was seen for acute knee and ankle injuries, however, there is no documentation of blood clots in his STR.  His knees or ankles didn't seem to bother him at discharge either.  Therefore, the evidence is lacking that his DVT is service connected."  In addressing the DVT issue the VA examiner only wrote "Vet's STR does not have evidence that his current chronic DVT is related to another service condition.  His STR does not have any evidence of peripheral vascular disease." 

Neither of the above opinions addressed the Board's directives in addressing the specific evidence requested.  Thus, all fail to comply with said directive.  Therefore, the Board finds that the Board's remand directive was not fulfilled and where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  See Stegall, supra.  

Hypertension

The Board's remand directed the VA examiner to expressly address whether his hypertension was caused or aggravated by DVT or other peripheral vascular disease, and reconcile the post service clinical evidence indicating that the Veteran has been monitored for elevated blood pressure since the mid-1990s in tandem with his treatment for DVT and peripheral vascular disease.

The examiner failed to address secondary service connection. Given that the claim of service connection for DVT/PVD is being remanded, the issue of secondary service connection must be addressed on remand as well, in compliance with the 2014 remand. 

	(CONTINUED ON NEXT PAGE)


Respiratory Disorder

In the 2014 remand, the respiratory examiner was directed to expressly address and reconcile the contemporaneous in service findings of congestion and wheezing, the post service evidence of treatment for chronic bronchitis beginning in the mid-1990s, and the lay evidence regarding a history of recurrent coughing and related respiratory complaints persisting since his active service.

The examiner wrote "The vet had one episode of wheezing on 5/24/77 which was
attributed to a "cold." He did not have any other episodes in his STR. He
also said he did not have asthma on his discharge physical. The examiner did
not note any wheezing either. So the evidence is lacking that his asthma is
service connected." The Board notes that the VA examiner did not comment as instructed on the chronic bronchitis beginning in the mid-1990s or address the lay evidence of continuous symptomatology.  Therefore, the Board finds that the Board's remand directive was not fulfilled.  See Stegall, supra.

Mental Health

The Board in its remand instructed the VA examiner to review the claims file and in making a determination expressly address and reconcile the Veteran's account of in service stressors including "verbal and physical abuse" from drill instructors and a "traumatic simulated combat exercise, as well as his extensive post service history of treatment for depression and related psychiatric problems."

The VA examiner in the March 2015 VA examination did address the Veteran's one account of a verbal and physical abuse from a drill instructor; however, the VA examiner did not address the "traumatic simulated combat exercise and the Veteran's extensive post service history of treatment for depression and related psychiatric problems."  Secondly, the VA examiner in the March 2015 VA examination wrote that he did not review any electronic records, and while the Veteran's claim file was uploaded to VBMS following this examination, Virtual VA contained records uploaded in February 2015, which preceded the VA examination.  

Outstanding VA treatment Records

The Board also notes that there still appears to be outstanding VA treatment records from the VA North Texas Health Care System, in Dallas, Texas.  While the Board notes that some records have been produced in the form of the 20 pages placed into VBMS there is indicia in the claims file that there are more records available. Namely, a VA treatment problem list printed on July 2010, which contains a handwritten note "Dallas VAC recds 2001 to 2010 in CAPRI, too many to print (725+)."  The Board reasons the discrepancy between this note and the records produced warrant a second request for the VA treatment records in question.  See 38 C.F.R. §§ 3.159(c)(2), (c)(3) (2015); Bell v. Derwinski, 2 Vet. App. 611 (1992) (because VA is deemed to have constructive knowledge of all VA records and such records are considered evidence of record at the time a decision is made).

TDIU

The development requested in connection with the foregoing claims could have bearing on whether an award of TDIU is proper.  Hence, this final issue is not yet ripe for appellate review and must be deferred pending readjudication of those other remanded claims.  See Tyrues v. Shinseki, 23 Vet. App. 166, 177   (2009) (en banc) Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (noting that two or more issues are inextricably intertwined if the disposition of one claim could have a significant impact on the outcome of another).

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the claims file, either physically or electronically, all records from VA's North and Central Texas Health Care Systems dated since October 26, 2009.  If no such records are available, document their unavailability in the claims file and notify the Veteran and his representative accordingly.

Please note that the there is a written note on a VA treatment problem list printed on July 2010, 2010 which states "Dallas VAC recds 2001 to 2010 in CAPRI, to many to print (725+)."

2.  Schedule the Veteran for one or more appropriate VA examinations with different examiners than those who examined the Veteran in March 2015, to determine the current nature and etiology of any current DVT or other peripheral vascular disease; hypertension; respiratory disorder; and psychiatric disorder, to include major depression.

Both the paper claims file and all pertinent records contained in Virtual VA and the Veterans Benefits Management System (VBMS) should be made available to and reviewed by the VA examiner(s).

All appropriate tests and studies should be conducted.  All findings and conclusions should be set forth in a legible report. 

 a) With respect to the peripheral vascular disease claim, the VA examiner(s) should expressly address the following questions:

 i) Is least as likely as not that the Veteran's DVT had its onset in, or is otherwise etiologically related to, his active service?

 ii) Is it at least as likely as not that any other currently diagnosed peripheral vascular disease had its onset in, or is otherwise etiologically related to, the Veteran's active service?

In making these determinations, the VA examiner(s) should expressly address the in-service findings of lower-extremity pain, tenderness, and swelling, the SSA determination and records showing that his DVT has rendered him unemployable since February 1995, and the statements by the Veteran and his longtime family friend attesting to a history of "blood clots" and related peripheral vascular disease symptoms persisting since his active service.  

 b) With respect to the hypertension claim, the VA examiner(s) should expressly address the following:

i) Is it as likely as not that the Veteran's currently diagnosed hypertension had its onset in, or is otherwise etiologically to, his active service? 

ii) Is it at least as likely as not that the Veteran's hypertension was caused or aggravated by any DVT or other peripheral vascular disease that is found to be related to his active service pursuant to this remand? 

In making these determinations, the VA examiner(s) should expressly consider the post-service clinical evidence indicating that the Veteran has been monitored for elevated blood pressure since the mid-1990s in tandem with his treatment for DVT and peripheral vascular disease. 

c) With respect to the respiratory disorder claim, the VA examiner(s) should expressly address the following:

Is it as likely as not that any currently diagnosed respiratory disorder had its onset in, or is otherwise etiologically to, the Veteran's active service? 

In making this determination, the VA examiner(s) should expressly address the contemporaneous in-service findings of congestion and wheezing, documented in the STRs; the post-service evidence of treatment for chronic bronchitis beginning in the mid-1990s; and the statements by the Veteran and his long-time friend regarding a history of recurrent coughing and related respiratory complaints persisting since his active service. 

d) With respect to the psychiatric claim, the VA examiner(s) should expressly address the following:

i) Diagnose all current acquired psychiatric disorders and provide a full multi-axial diagnosis or diagnoses pursuant to the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM- IV).  A diagnosis of PTSD must be ruled in or excluded.

ii) Discuss whether it is at least as likely as not that any currently diagnosed psychiatric disorder - including major depressive disorder -- was either (a) caused by, or (b) aggravated by the Veteran's reported in-service stressors or by any other aspect of his active service.

In making these determinations, the VA examiner should expressly address and reconcile the Veteran's account of in-service stressors, including "verbal and physical abuse" from drill instructors and a "traumatic" simulated combat exercise, as well as his extensive post-service history of treatment for depression and related psychiatric problems. 

3.  Ensure that the examination report complies with this remand and the questions presented in this request.  If the report is insufficient, it must be returned to the examiner for necessary corrective action, as appropriate.  
 
4. After undertaking any additional development necessary to comply with the terms of this remand, readjudicate the service-connection claim remaining on appeal as well as the inextricably intertwined issue of TDIU entitlement.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
 
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).    



_________________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


